Case 1:20-mj-04168-AOR Document 1 Entered on FLSD Docket 12/15/2020 Page 1 of 5




                             UNITED STATES D ISTRICT COURT
                             SO UTH ERN DISTRICT O F FLO RIDA
                               CaseNo. 1:20-mj-04168-AOR

   U NITED STATES O F AM ERICA

    V*.

   ED GA RD M A NU EL C O R D ERO ,
   R AFA EL FELIZ FELIZ.and
    FELIX ANTO NIO TAVERASM ATEO,

          Defendants.
                                                      /

                                  C RIM INA L C O V ER SH EET

          D id this m atleroriginate from a m atterpending in theCentralRegion ofthe U nited State,
                                                                                                  s
          Attorney'sOffsce priorto A ugust9,20 l3?          Y es    X No

          D id thism atteroriginatefrom am atterpendingintheN orthenlRegionofthe'
                                                                                U nited States
          Attorney'sOfficepliorto A ugust8,20147         Y es    X No

          Did thism atteroriginate from a m atterpendingin the CentralRegion ofthe U nited State,
                                                                                                s
          Atlorney'sOfficepliorto O ctober3,2019?         Yes      X No


                                              ltespectfully subm itted,

                                              ARIA NA FAJA RDO ORSH AN
                                              U NITED STATES A TTORNEY

                                                  '
                                       By:             c''o
                                              RICHARD E )      ..-

                                                           .   G     CHELL
                                              ASSISTANT UNITED STATES ATTORNEY
                                              FLA BA R N O .8 l7643
                                              99 N .E.4thStreet
                                              M iam i,Florida 33 l32
                                              (305)961-9281(offsce)
                                              (786)564-9l26(celI)
                                              (305)536-7213(t-ax)
                                              Email:icllal'
                                                          d.getclzell@ usdoj,gov
 Case 1:20-mj-04168-AOR Document 1 Entered on FLSD Docket 12/15/2020 Page 2 of 5

A091ezs,.1l/l1) CGmlfulCamplaict

                              U NITED STATES D ISTRICT C OURT
                                                   forthc
                                       SOUTHERN DISTRICT OFFLOD A
          UN ITED STATES OF AM ERICA                     )
                                                         )
          EDGARD M ANUEL CORDERO.                        )     CaseN:. 1:20-mj-04168-AOR
            RAFAEL FEu zFEm           and                )
        FEI.U m    ov o TAVERM M c              o.       )
                                                         )
                                                         )
                  Defendantla)
   CRIM IN A L CO M PLA IN T BY TELEPH ON E O R O TH ER R ELIABLE ELECTROM C M EU S
    1.thecomphinantin tlliscase.state thattlle follow ingistrue to lllebestofm y knowledgeandbelief

     Begimtingon antue lm vn (late and conlinuing tllrotlgh on oraboul December3.2020 .ugon the111:11seas
olllsidethejurisdictioaaaypr ictllar51a1:crdiseict.iailzemationalwaltn.whik onboaldavesselsubjecttûtht
jllriKdictionoftheUnitedStates,tlw defendantts)violated:
 mtle 4e,Unl
          Co deJccl/oll
           ted stutes         conapiracytopossesswithIntenttodi
                                                              stliUI-
                                                                    e
                                                                    PWC
                                                                     acoDVM
                                                                        n W'Y
                                                                            sO
                                                                             ug?stance,whlleonboardavessel
 Code,Sedlon 70506(b)         subjed tothojurisdidionofthounltedstates,inviolaNonof46U.S.c.j70503(a)(1):aI
                                                                                                         Iin
                              violaEonof46 U.S.c.:70506(b).
                              Pursuantto46U.S.C.û70506(a).and21U.S.C.â960(b)(1)(B),i tisfue erallegedthatthls
                              violationinvolvedfive(6)ormorekil
                                                              ogramsofamixtureandsubstancecontainingadetectable
                              amountofcocalne.




 This crlm inalcom plai
                      ntis based on these facts:
                                                SEE AU ACHED AFFIDAVIT
         d conénuedontlleattachcdsheet.

                                                                                 Convlainazt'azfgmmre
                                                                              DM S/A Chades H:Noonan .
Attested to by theAm antin accordgncew ilh the
                                            .
                                                                                 Printednllrlgandlflle
reqllirem enlsorFed.R-Crim .P.4.lby FnceTim e
this 14 t11day ofDecember.2020.
                                                                                     .'
                                                                                      !
                                                                                     v.'      .
                                                                     k   Y.
Dale:     12/14/20                                                                                M
                                                                                    l
                                                                                    t ge JJ1 Jlllr,
Cityandstate: Miami,FlQrida                                     Hon.Al
                                                                     lclaM.OtazœReyes,Uni
                                                                                        ted States Magistrote Judge
                                                                                 S nto ncmeanarfll,
Case 1:20-mj-04168-AOR Document 1 Entered on FLSD Docket 12/15/2020 Page 3 of 5




                   A FFID AV IT IN SU PPO RT O F C RIM INA L C O M PLA INT

          1,CharlesH.N oonan,being duly sw orn,hereby deposeand state asfollows:

                        IN TRO D UC TIO N A ND A G ENT BAC K G RO U ND

          Iam employed asa SpecialAgent with the Drug Enforcem entAdministratiolz(DEA),
   M iam iField D ivision. 1have been a D EA Specialagentsince 1996. Preselztly Iam assigned to

   the H ig,
           h lntensity Dnzg Trafficking Areatask force,Enforcem entGroup 43, in M iam i,Florida.

   Assuch,Iam an i
                 nvestigativeor1aw enforcementoflicerwithinthemeaningofTitle18,United

   StatesCode,Section 2510(7.
                            ),thatis,an officeroftheUnited Stateswhoisempoweredby 1aw to
   conductinvestigationsof,and to m akean-estsfor,offensesenum erated in Titles 18,21,and 46 of

   the United States Code. Ihavepersonally conducted andpal-ticipated in num erotksinvestigations

   resulting iIA the aln-est and prosecution of various individualsfor federalnarcotics violatiol'
                                                                                                 ts.

   Based on m y training and experience w ith the D EA, I am fam iliar with 1he m annerin which

   narceticstraffickers and narcoticsdrafiicking organizations operate, l am also knowledgeable

   aboutfederalcrim inalstatutes,palicularly narcoticsstatutes.

          This Affidavit is subm itled in suppolï of a crim inal com plaint which charges that

   EDGARD M ANUEL CORDERO ($iCORDERO''),RAFAEL FELIZ FELIZ CIFELIZ'':
   and FELIX ANTONIO TAVERAS NIATEO CtTAVERAK')(collectively totheDefendants')
   didknowingly and intentionally conspil-etopossessw ith intentto distributeacontrolled substance,

   thatis,five(5)kilogramsormoreofcocaine,wlzileonboardavesselstlbjecttothejurisdictbnof
   theUnitedStates,inviolation ofTitle46,UlétedStatesCode,Sectiolzs70503(a)(1)and70506$).
          The facts set forth in this Affidavitare based on m y personalknowledge as w ell as

   docum entsprovidedto me in my officialcapacity,infonnationobtainedfrom otherindividuats,

   includingofficersandw itnesses,m y review ofdocum entsandrecordsrelated tothisinvestigatiol:
Case 1:20-mj-04168-AOR Document 1 Entered on FLSD Docket 12/15/2020 Page 4 of 5




   communicatiom with otherswho have personalknowledge of the events and circumstances

   describedherein,andinfonuation gainedthrotlghm ytraining andexperience. Theinfonuation

   contained in this Affidavitistnze and correctto the bestofm y know ledgeand belief. Becaase

   thisAffidavitissolely forthepurposeofestablishingprobablecause,itdoesnotcontain a11ofthe

   inform ation know n abotltthisinvestigation.

                                       PR O BA BLE CA U SE

          On or about D ecem ber 3,2020,w hile on patrol in the Calibbean Sea, the U SCG C

   RELIANCE detected a go-fastvessel(GFV) approximately 136 nauticalm ilesnozïh of Sanba
   Marta,Cololnbia. RELIANCElauncheditsover-the-horizon(OTH)vesseltoilwestigate. The
   U SCG boardingteam obselaredatal'p coveringthebow and balesandfuelçansonthedeck. A fter

   com ingalongsidethe GFV,theboardingteam conducted routinerightofapproach questioning irl

   Spanish. The vessel'sm aster,lateridentified as COR DER O ,m adeaverbalclaim ofColom bian

   nationality forthe GFV ,which had no visibleindiciaofnationality. U pon inquky purstmntto tlze

   bilateralagreem entbetween the U nited Statesand Colom bia,theG ovem mentofColom bia could

   neitherconfirm nordenyreéstrjrofthevessel. Accordingly,theGFV wastreatedasavessel
   withoutnationality and theboarding team wasauthorizedto enforceU .S law .

          The U SCG boardingtealn com m encedboardingprocedures. 'l'heboardingteam located

    19 bales ofsuspected contraband on the deck ofthe GFV . A N IK testperfbnned on oneofthe

   balesw asposi
               tiveforthepresence ofcocaine. The boardingteam also fotm d in an open fonvard

   compartmentablackdufflebagcontaining9bricksofstlspectedmarijuana. A NIK testofone
   ofthebrickswaspositiveforthepresenceofmari
                                            juana. Noadditionalcontrabandwaslocated
   on the GFV ,whieh ul
                      tim ately w as stm k as a hazard to navigation. H ow ever,a bale which


                                                  2
Case 1:20-mj-04168-AOR Document 1 Entered on FLSD Docket 12/15/2020 Page 5 of 5




   matchcdthecolorofthebalcsfoundontheGFV wasrecovcred Ilcatinginthevicinity. Thebak

   wasretrievedandaNIK testwaspositiveforthepresenceofcocaine. n eat-seawtightcfthe
   contvaband recovere from thc G FV and th: balerecovered from tht waterwas690 kiloy ansof

   cocaineand 10poundsofmarijuana.
            Thc Greecrew m cmbersoftheGFV were rem oved andembaTkednponthtcatter. The
   three crew m embers removed f-rom the GFV were identified as EDGARD M ANUEL

   CORDERO ,M FAEL FELIZ FELIZ,and FELIX AN TO NIO TAVERAS M ATEO,a1l

   nationalsoftheDom inican Republic.

                                           CONCLUSION
            Based on lhe ini-orm ation provided above,Irespectfully submitthatprobable cattseexists

   to belicve thatEDG ARD M ANUEL CORDERO ,RAFAEL FELIZ FELIZ,and FELIX

   ANTONIO TAVERASM ATEO,didknowingly andintentiûnallyconspiretoposstm withintent

   todistributeacontrolled substancerthatis,five(5)kilopamsormoreofcocaine,whileonboad
   avesselsubjccttothejurisdictionoftheUnitedStates,inviolationofTitle46,UnitedStatesCodc,
   Sections70503(a)(1)and70506(b).
   FURTHER AFFIA NT SAYETH NAUG HT.


                                                                                            N
                                               C       H .NO ONAN
                                               SPECIALAGENT
                                               DRUG ENFORCEM ENT ADM INISTRATION
   Attegted to by theAm antin accordaneewiththerequirementsofFed.R.Crim .P. 4.lby
   FaceTimethig '   14 thdayofDecember,2020-
                      z/m
                        '
        .       .
                            V.gz          V
   HONORABLE Aj.I .z&M. yI
                         >AZO-REYES
   UNITED STATES M AGISTRATE JUDGE
   SOUTHERN DISN CTO F FLORIDA




                                                  3
